Citation Nr: 1410314	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-25 951	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran  represented by:	Polly Murphy, Esq.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 


INTRODUCTION

The Veteran had active military service from September 2004 to May 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 

FINDING OF FACT

On February 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

The Veteran was scheduled for a video hearing in February 2014.  However, prior to the hearing, the Board received notice that the Veteran, through his authorized representative, wanted to withdraw this appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHELLE L. KANE 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


